TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00458-CV



                                  Amy Lynn Dayringer, Appellant

                                                   v.

                                     Gared Dayringer, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV34,454, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                 The appellate record must include the clerk’s record from the trial court.1 The clerk’s

record in this cause was due in this Court on September 18, 2015, but no record was filed. We

received notice from the Milam County district clerk’s office on October 2, 2015, that appellant has

neither paid nor made arrangement for payment of the record. Nor has appellant filed an affidavit

of indigence.2

                 Under these circumstances, this Court may dismiss the appeal for want of

prosecution.3 On October 5, 2015, we sent notice to appellant that the clerk’s record was overdue

and that the appeal may be dismissed for want of prosecution if appellant did not make arrangements



       1
           See Tex. R. App. P. 34.1, 34.5(a).
       2
           See id. R. 20.1(2).
       3
           See id. R. 37.3(b).
for the record and submit a status report to this Court on or before October 15, 2015. To date,

appellant has not responded in any way and the clerk’s record has not been filed. Accordingly, we

dismiss the appeal for want of prosecution.4



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: November 10, 2015




       4
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2